Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 66



                      UN ITED STA TES D ISTRICT CO URT
                      SOU TH ERN DISTR ICT O F FLO RIDA
                                 C A SE N O .:

  V A R ON D RIA T .W ILLIA M S
         Plaintiff,
  V.
  The GEO GROUP,IN C.
  a Florida Corporation                                 FI1
                                                          .-r
                                                            u.
                                                             :D B-(                DC
  d/b/a G EO Secure Services,LL C
                                                               ()t1 2ï
                                                                     - 2222
                                                              ANGELA ii.NOBLE
                                                              CLERK U.& DlsT.CT.
        D efendant,                                           S.
                                                               D.OF FLA.-W.RB.




                  C O M PLA IN T & D EM A N D FO R JU R Y T R IA L

   COM ESNOW thePlaintif: VARONDIUA W ILLIAM S (hereinafterreferred toas
   étW illiams''orçtplaintiff'),Pro Se,suestheDefendant,TheGEO GROUP,INC.,a
   FloridaProfitCorporation,d/b/aGEO SecureServices,LLC (hereinaRerreferred

   to asttGEO Group''orçtDefendanf'),and allegesthefollowing:
                            JUR ISD IC T IO N AN D V E N U E

        This is a civilaction for violationsofthe A m erican w ith D isabilitiesA ct,as

        amended bytheADA AmendmentsActof2008CtADA''),42U.S.C.j 12101
        cfseq',Section 1981 ofthe Civilltights A ctof 1866,Florida C ivilRights A ct

        (ttFC1tA''),Fla.Stat.j760.10 etseq.,andthelntentionallntliction of
        Em otionalD istress.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 66




        ThisCourthasjurisdiction overthismatterpursuantto28U.S.C.j 1331and

        28U.S.C.j 1367.
   3. V enue liesw ithin the Southem D istrictofFlorida,W estPalm Beach

        Division,pursuantto28U.S.C.jj 1391(b)and (c),becausea1lactions
        relevantto Plaintiff sclaim sarosein thisJudicialCircuit.

                SA TISFACTIO N O F CO NDITION S PRECEDEN T

   4. A1lconditionsprecedentto the m aintenance ofthisaction havebeen m etor

        w aived.

   5.   On June 14,2018,W illiam sfiled atim ely Charge ofDiscrim ination with the

        EqualEmploymentOpportunityCommission (ttEEOC'')fordisability
        discrim ination.A supplem entalcharge w as filed on A ugust23,2018,to

        include additionalactsofdisability discrim ination,racialdiscrim ination,and

        retaliation.A third supplem entary charge wasfiled on Septem ber 15,2018,to

        include otheractsofdisability discrim ination and retaliation.A copy ofsaid

        chargesisattached asçEExhibitA .''

        TheEEOC issued W illiam saN otice ofRightto Sue dated A ugust20,2020,

        w ithin 90 daysofwhich W illiam sisfiling suit.

                                      PA R TIES
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 66




       Plaintiff,VarondriaW illiams,isaforty-six (46)yearold individualand
       residentofPalm Beach County,Florida who,ata11tim esm aterialherein,

       resided in Palm Beach CountysFlorida.

   8. From aboutJanuary 2016 to A ugust20l8,D efendantem ployed Plaintiffas an

       A cadem ic lnstructorand a Substance AbuseCounselor.

       A talltim es m aterialherein,D efendantem ployed Plaintiffas a Substance

       A buse Counselor at South B ay CorrectionalFacility located at600 U S-27,

       South Bay,FL 33493.

   10. A tal1tim es m aterialherein,Plaintiffm etthe detinitions oftûem ployee''

       and/ortûeligible employee''underallapplicable federaland state statutes.

        Ata1ltim esm aterialherein,Plaintiffisan A frican A m erican fem ale and is

        protected from discrim inatory em ploym entpracticesdueto herraceand color

        pursuantto42 U.S.C.j2000e-2(a)(1).
        Atalltim esm aterialherein,Plaintiffhad attdisability''asdefined in 42

        U.S.C.j 12102,which statesthattheterm ttdisability''means&taphysicalor

        mentalimpairmentthatsubstantially limitsoneormoremajorlifeactivitiesof
        such individual''> içarecord ofsuch im pairm enf',orttbeing regarded ashaving

        such an impairment.''42U.S.C.j 12102(1)(A)-(C).
        A tallm aterialtim esherein,Plaintiffhad one orm ore disabilities w ithin the

        m eaning ofthe A D A ,its im plem enting regulations,and the FCR A asshe had


                                            D
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 66




       one orm orephysicalim pairm entsthatsubstantially lim ited one orm ore

       majorlifeactivities,had arecord ofsuch impairments,andlorregardedas
       having such im pairm ents.

   14. Atalltim esm aterialherein,Plaintiffhad a disability within them eaning of

       the ADA ,itsimplem enting regulations,and theFCR A asshe suffered from ,

       and had a record ofa serious m edicalcondition,w hich w asA nem ia and a

       H em orrhaging Fibroid Tum or.

       The severity ofPlaintiffsA nem ia,largely episodic,is a disability w ithin the

       m eaning ofthe A D A and its im plem enting regulations,in addition to the

       FCR A,because itisaphysicalim pairm entthatsubstantially lim itsoneor

       moremajorlifeactivities,including,butnotlimitedto,perform ing manual
       tasks,w alking,standing,bendingslifting,and w orking aAera hem orrhage

       episode.42U.S.C.j 12102(1)-(2),42 U.S.C.j 12102(4)(D),29 C.F.R.j

        1630.2(h)-(j).
   16. Plaintifrsdisability wasdue to a fibroid tum orthatwould occasionally

        hem orrhageand causesevereAnem ia.Because ofthe size ofthe fibroid

        tum or,itw as difficultforPlaintiffto hold her urine.A s a result,Plaintiff

        w ould m ake frequenttrips to the bathroom to avoid ulinating on herself The

        fibroid tum ornotonly affected the Plaintifpsbladder,butitalso affected the




                                             4
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 66




       Plaintiffsheart. W hile having the fibroid tum or,Plaintiffw asdiagnosed and

       suffered from the follow ing:

              * Fibroid - A bnorm algrow thsthatdevelop in oron a w om an's

                 uterus.

              * lron D efciency Anem ia- A condition in which blood lacks

                 adequate healthy red blood cells.Red blood cells carry oxygen to

                 the body'stissues.

              * A cute Posthem orrhagic A nem ia - A condition in w hich the body

                 quickly loses a large volum e ofcirculating hem oglobin.

              * Sym ptom atic A nem ia - Exists w hen hem oglobin contentis less

                 than m eets the oxygen-carrying dem ands ofthe body.

              * H eartPalpitations- A sensation thatthe heartisracing,pounding,

                  fluttering,or skipping a beat.

              * Tachvcardia - A condition thatm akesthe heartbeatm ore the 100

                 tim esperm inute.

              * A nxiety - The body'snaturalresponse to stress.

              * D epression - A m ood disorderthatcauses a persistentfeeling of

                  sadness and loss ofinterest.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 66




   l7. The symptom sm entioned above are comm on forsom eone suffering from

        severe A nem ia,particularly for an extended period oftim e.

   18. Plaintiffsdisability wasalife-threatening disability because ahem orrhage

       episode can triggeran acuteresponse,causing hypoxia in the brain ordeath.

       D epending on the volum eofblood lossaAerahem orrhage episode,Plaintiff

        w ould have to actim m ediately and requestthe assistance ofparam edics to

        adm inister tluids and transportPlaintiffto the nearesthospitalforintravenous

        iron infusionsto avoid hypoxia conditionsin herbrain ordeath.PlaintiF also

        knew the im portance ofdrinking lotsofwateruntilparam edicsanive.

        Plaintiffcarried outthe above scenario on num erous occasions,forthe

        Plaintiffhas m ade num erousem ergency room tripsto M em orialRegional

        H ospital,Palm s W estH ospital,and M em orialW estH ospitalfor intravenous

        iron infusions.

   20. Plaintiffs A nem ia and fibroid tum oris a disability w ithin the m eaning ofthe

        A D A and itsim plem enting regulations,in addition to the FCR A ,because itis

        aphysicalimpairmentthatsubstantiallylimitsoneormoremajorlife
        activities,including,butnot lim ited to m anualtasks,w alking,standing,

        lifting,bending,and breathing.42 U.S.C.j 1210241)-(2);42 U.S.C.j

        12102(4)(D);29 C.F.R.j 1630.2(h)-U).
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 66




  21. Plaintiffhad oneorm ore disabilitiesand/orhad a record ofhaving one or

        m ore disabilitiesw hen Plaintiffsubm itted herrequestfora reasonable

        accom m odation to Defendantand when D efendantrefused and failed to

        accomm odatePlaintiffsrequestfora reasonable accom m odation.

        Plaintiffhad one orm ore disabilities,had a record ofhaving one orm ore

        disabilities,and/orD efendantregarded her as having one orm ore disabilities

        w ithin them eaning ofADA ,itsim plem enting regulations,and the FCRA,

        w hen D efendanttook an adverse em ploym entaction againstPlaintiffand

        terminated heremploymentonAugust13,2018.42U .S.C.j 12112(a).
   23. Plaintiffw as a tçqualified individual''w ith a disability w ithin the m eaning of

        theADA,42 U.S.C.j 1211148),andtheFCRA in thatPlaintifflwasan
        individualw ho,w ith orw ithouta reasonable accom m odation,could have

        perform ed the essentialfunctionsofa Substance A buse Counselorw ith

        D efendant.

   24. Plaintiffw as a qualified individualw ith a disability and w as protected from

        unlaw fulem ploym entpracticeson the basis ofherdisability,including

        disability discrim ination,failure to provide a reasonable accom m odation,

        retaliation,and otherunlaw fulactions ofD efendantas alleged herein,under

        the A D A ,its im plem enting regulations,in addition to the FCR A .
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 66




  25. TheD efendant,GEO Group,specializesin privatized corrections,detention,

       and m entalhealth treatm ent.H eadquartered in B oca R aton,Florida,it

       m aintains facilities in N orth A m erica,A ustralia,South A frica,and the U nited

       K ingdom .G EO Group ow ns som e ofits facilitiesw hile others are ow ned by

       federaland state governm ents,w hich hire GEO G roup to operate them .G EO

       G roup em ploys over23,000 em ployeesw orldw ide.ln 2018,G EO G roup

       generated grossrevenuesofover$2.32 billion and 2.47 billion in 2019.

       G EO G roup is a Florida ForProfitCom oration organized and existing under

       and by virtue ofthe law s ofFlorida and registered to do businessw ithin

       Florida.1ts corporate office is located in Boca R aton,FL,and ata11tim es

       m aterialherein,conducted substantialand continuous business w ithin the

       Southem DistrictofFlorida.Therefore,GEO Group issubjecttothelawsof
       the U nited States and the State ofFlorida.

  27. D efendanthas,atalltim es m aterialherein,em ployed 15 em ployeesorm ore

       for each w orking day in each ofthe 20 orm ore calendarw eeks in the current

       orprecedingyearin accordancewiththeFCRA (Fla.Stat.j760.0247))and
       the A D A .

  28. A talltim es m aterialherein,D efendantw asalso an em ployer as defined in

       Fla.Stat.j448.101in thatDefendantisaprivatecorporationthatemploys10
       Or m ore PefSOnS.

                                             8
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 66




                             STA TEM EN T OF FAC TS

  29. A round D ecem ber 2018,Plaintiffbegan experiencing vaginalbleeding that

       wasno longercontrollablew ith a sanitary napkin ora tampon.W hile

       attending a m andated training atSouth B ay CorrectionalFacility on January

        l1,2018,Plaintiffbegan to abruptly hem orrhage,resulting in blood traveling

       dow n herpants and onto the training room tloor.A fter cleaning the blood off

       thetrainingroom ioor,correctionsemployee(Captain Hayes),escortedthe
       Plaintiffthrough a secretlocation oftheprison to avoid em barrassm ent.Aher

       the incident,Plaintiff feltw eak and visited an urgentcare center.

   30. O n January 12,2018,the urgentcare center called and instructed the Plaintiff

       to go to the em ergency room .The Plaintiffw as later adm itted to W ellington

       R egionalH ospital,w here she w as diagnosed w ith a critically 1ow hem oglobin

        level(Anem ia)and aFibroid Tumor.ThedoctorsatW ellington Regional
        instructed Plaintiffto havean em ergency blood transfusion,butPlaintiff

        declined duetopersonaland religiousbeliefs.Instead ofablood transfusion,

        W ellington R egionaladm inistered intravenous iron infusions to prevent

        hypoxia conditionsin the brain ordeath.Plaintiffcalled outsick on January

        12,2018 and notified A ssistantW arden Charles Law rence thatshe w as in the

        hospital.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 66




   31. On January 16,2018,Plaintiffsentan em ailto A ssistantW arden Charles

       Lawrence advising him ofherm edicalcondition.A ssistantW arden Charles

       LawrencethenforwardedtheemailtoClaudeM aye(W arden),Lakeshia
       RuffintHumanResourcesM anager),TosheriaFord(PayrollClerk),and
       Olufem iOjo (AssistantW arden ofFinance).ARersending theemail,the
       Plaintiff sw ork dynam ics changed for the w orst.

   32. Oncereleased from thehospital,areturn to work form and accom m odation

       requestw as com pleted by M edicalD octorJulie Pass and em ailed to H um an

       R esourcesM anager,Lakeshia Ruffin,on January 23,2018.D r.Pass stated

       the follow ing on the form ,tfv arondria needs to be w orking in an area w ith

        im m ediate accessto a bathroom .''G EO G roup ignored the accom m odation

       request,and no accommodation wasgranted.42 U.S.C.j 12112 5(a)-(b),29
        C.F.R.j 1630.9(a),29C.F.R.j 1630.9(e).
   33. W hen the Plaintiffw as hospitalized and outsick,G EO G roup refused to pay

       thePlaintiffheraccruedPaid TimeOff(PTO),butotheremployeeswere
        allowedtousetheirPTO forvacation and illnesses.Fla.Stat.j760.10(1)-(2),
        42U.S.C.j 12112 (a)-(b),29 C.F.R.j 1630.4(a).
        W hen Plaintiffcontacted the H um an ResourcesD epartm entaboutherPTO ,

        M s.Ruffin responded via em ailon January 31,2018 and stated because

        Plaintiffdisrupted the departm entalflow ,the depm m enthead can deny the


                                            10
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 11 of 66




       useofPTO . A ssistantW arden CharlesLaw rence,Plaintiffsdepartm ent

       head,telephoned the Plaintiffand confrm ed thatthe Plaintiffcould notuse

       heraccrued PTO ,and therefore w ould notbe paid.

   35. BecausePlaintiffdisrupted the departm enttlow by getting sick and requiring

       hospitalization,GEO Group denied the Plaintifffrom using herPTO .

   36. Since GEO Group refused to pay the Plaintiffheraccrued PTO and failto

        accom m odate herdisability,D r.Joseph Poitiercom pleted an FM LA packet

        on Plaintiffs behalf,so she could receive paym entforthe tim e she w asin the

        hospitaland allow hertim e to have surgery with thehopesofnothaving to

        requestan accom m odation.Plaintiffw entouton FNILA from January 13,

        2018 to A pril13,2018.

   37. ln January of2018,Plaintiffcontacted G EO Group's Com orate O ffice

        num erous tim es and leftm essages w ithin the H um an Resources D epartm ent

        to callheraboutherpay in addition to the discrim inatory behaviorby South

        B ay's M anagem ent.Because the H um an ResourcesD epartm entfailed to call

        the Plaintiffback,she began to suspectthatthe corporate office is supporting

        ordirecting m anagem ent's discrim inatory behavior.

   3#. Plaintim ssuspicionswerelaterconfrmedwhen M utualofOmaha(GEO
        Group'slong-term and short-term disability insuranceprovider)contacted
        G EO G roup's Com orate O ffice in supportofPlaintiffreceiving an
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 12 of 66



       accom m odation.M utualofOm aha latertelephoned and advised the Plaintiff

       thatthey had contacted GEO Group'sCorporateO ffice and GEO Group's

       Corporate O fficerefuseto provide any type ofaccom m odation.M utualof

       Om aha docum ented the failureto accom m odatein theirreportand provided

       Plaintiffacopy.42 U.S.C.j 12203(b).
       R egrettably,the Plaintiffcould nothave surgery priorto her FM L,A expiring

       due to the severity ofher m edicalcondition.Plaintiffhad a very large fbroid

       tum orthatprevented thePlaintifff'
                                        rom m aintaining adequatehem oglobin

       levels.Plaintiff soperation w ould require a specialized surgeon.The

       physiciansatW ellington RegionalHospitaldeclined to perform surgery on

       the Plaintiffdue to herlow hem oglobin levels.

   40. D r.Joseph Poitier,a m edicaldoctorand graduate from the U niversity of

        M iam iSchoolofM edicine who had also worked forJackson M em orial

        H ospitalform any years as a physician,instructed the Plaintiffto go to the

        University ofM iam i/lackson M em orialHospitalbecausethey specializein

        bloodless surgeries.

   4l. Unfortunately,the University ofM iam i/lackson M em orialHospitalservices

        w ere in greatdem and,and Plaintiffwould have to waitm onths to getan

        appointm ent.




                                            12
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 13 of 66




  42. AsaSubstanceAbuseCounselor,oneofPlaintiffsjobdutiesincludesgroup
       counseling in a TV room w ithin a locked quad consisting ofm ore than 70

       m ale inm ates. The quad is an open-bay quad w ith m ultiple beds,urinals,and

       toilets.There are no private bathroom s in thequad.

   43. To exitthe locked quad,Plaintiffm ustfirstleavethe TV room ,walk towards

       the door,press a button,and w aitforsecurity persorm elto open the door

       (which cantakeup to 15minutes)whilemorethan 70maleinmateshavea
       clearview ofPlaintiffsbackside.

   44. W hen working in the quad,Plaintiffislocked in the quad by herselfwith no

       otherpersonnel.Plaintiffdoesnothave accessto aradio,so shecannot

       im m ediately comm unicatew ith security staffshould an em ergency arise.

       Plaintiffisprovided a panic alarm thatoccasionally does notw ork.

   45. A w orking panic alarm doesnotguarantee thatsecurity staffw illopen the

        door.Forexam ple,a C aucasian fem ale abnzptly resigned from herposition as

        a Substance A buse C ounseloratG EO G roup because she had pressed her

       panic alarm button num eroustim esdueto am aleinm ate m asturbating in

        frontofher.Although sherepeatedly pressed thepanic alarm button,security

        staffdelayed opening the doorand w atched herbreak dow n into tears w ithin

        the quad.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 14 of 66



  46. Prison security staffw illsom etim esdelay opening thedoorforlegitim ate

       security re% ons,notpaying attention,oroutofspite.W hile w orking in the

       quad,Plaintiff s accessto a bathroom and em ergency services isentirely

       dependenton the security personnelm onitoring thatquad via a closed-circuit

       television (CCTV)system.
  47. BecausePlaintiffhad a life-threatening disability,Plaintiffw asbothered by

       som e ofthe actionsofsecurity persorm elatthe prison.A nother exam ple is

       the suicide of a m ale inm ate,N icholas Beyo,thatrevealed security personnel

       were falsifying reportsand failing to conductsecurity and safety inspections,

       as docum ented in a reportby The Florida D epartm entofCorrections O ffce

       ofThe InspectorG eneral.

   48. Non-security staff(Teachers,Counselors,CaseM anagers,etc.)have
       repeatedly told m anagem ent,individually and atstaffm eetings,thatsecurity

       stafftakestoo long to open doorswhen m oving abouttheprison.

   49. Priorto retum ing to work,Plaintiffsubm itted a second accom modation

       requeston A pril 15,2018,via G EO Group'sA ttending Physician Statem ent.

       D r.Poitierreleased the Plaintiffback to w ork fu11duty butspecifically

       docum ented on the form ,ttcannotbe locked in a quad.N eeds im m ediate

        access to a bathroom .''G EO G roup denied the second accom m odation request

        becauseDr.Poitierchecked the&Tu1lDuty''box.42U.S.C.j 12112 5(a)-(b),
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 15 of 66




       29 C.F.R.jj1630.9(a)and (e).Plaintiffwasalso instructedthatherdoctor
       needed to com plete G EO G roup'sA ccom m odation R equestForm .

       GEO Group then providesthePlaintiffw ith theirAccom m odation Request

       Form .The A ccom m odation R equestForm that'sprovided to the Plaintiff

       listed tçlob Description - SubstanceAbuse Counselor''and ttEssential

       Functions''atthe top ofthe firstpage.The form appearsaltered w ith w hite

        spacesand the firstpage starting atnum berthree.Based on the form 's

       presentation,it'snota standard form butone thatw asdesigned specifically

        for the Plaintiff.The A ccom m odation RequestForm provided to the Plaintiff

       hasoccasionalandrarejobdutieslisted asessentialfunctions.42U.S.C.j

        12203 (b).
   51. Form any years,GEO G roup has em ployed thousandsof Substance A buse

        Counselorsnationw ide.ln fact,GEO Group ispresently hiring forSubstance

        A buse Counselors in the follow ing states:A rizona,G eorgia,Califom ia,

        Idaho,Perm sylvania,O klahom a,Florida,Texas,N ew M exico,and Illinois.

        GEO Grouphasstandard(pre-constructed)human resourcesform sthat
        facility hum an resource m anagers are required to use,butthe Plaintiffw as

        given an A ccom m odation RequestForm thatw asdesigned specifically for

        her.




                                           15
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 16 of 66




   52. On April23,2018,athird accom m odation requestwascom pleted via GEO

       G roup'sA ccom m odation R equestForm and hand-delivered to the H um an

       R esourcesD epartm ent.A lthough G EO G roup'sA ccom m odation R equest

       Form hadoccasionalandrarejob dutieslisted asessentialjobduties,Dr.
       Poitiercom pleted the form accordingly and continued to writethe follow ing:

        ttc annotbe locked in a quad and needs im m ediate accessto a bathroom .''The

        third accomm odation requestwasdenied because GEO Group stated thatthey

        had mistakenly givenPlaintiffthewrong form.42U.S.C.j 12112 (a)-(b),29

        C.F.R.j 1630.9(a).
   53. G EO G roup then provides the Plaintiffw ith a differentA ccom m odation

        RequestForm listing ççlob D escription - Substance A buse Counselor''and

        tçEssentialFunctions''atthe top ofthe page,butunlike the firstform ,the

        essentialfunctionshave changed.Like the previous fonn,itappearsaltered

        andnotastandardform .Thesecond form also listsoccasionalandrarejob
        dutiesasessentialjob duties.ThesecondAccommodationRequestFonn
        provided to Plaintiffconfirm ed thatthe form swere specifically created forthe

        Plaintif and nota form that'sroutinely distributed to individualsrequesting a

        reasonableaccommodation.42U.S.C.j 12203(b).
   54. GEO Group provided thePlaintiftlwithwhat'ssupposedto beastandard
        accom m odation requestform for Substance A buse C ounselors,w ith tw o


                                           16
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 17 of 66




       differentessentialjob functions.It'salsonotclearasto how someofthejob
       duties ofa Corrections O fficer appeared in the firstaccom m odation request

       form that'slabeled forSubstanceA buse Counselors.

   55. On April30,2018,a fourth accom m odation requestw assubm itted viaa

       corrected A ttending Physician Statem entwithoutthe fu11duty box checked.

       Dr.Poitierrequested the sam etwo accom m odationstçcannotbelocked in a

       quad.N eedsim m ediate accessto abatlzroom .''The fourth accom m odation

       requestwasdenied.42U.S.C.j 12112 5(a)-(b),29C.F.R.j 1630.9(a).
   56. A fifth accom m odation requestw as com pleted and subm itted to G EO G roup

        on April30,2018.Dr.Poitieragain stated on GEO Group'sAccomm odation

        RequestForm thatPlaintiffcannotbe locked in a quad and m usthave

        im m ediate accessto a batllroom .The f1f01requestw as also denied.G EO

        G roup's reason for the denialw as thatthe quad cannotbe unlocked for

        securityreasons.42 U.S.C.j 121125(a)-(b),29C.F.R.j 1630.9(a).
   57. Thefirstaccom m odation requeststated,ççvarondria needsto be working in an

        area w ith im m ediate access to a bathroom .''The second requeststated,

        ççcannotbe locked in a quad.N eeds im m ediate accessto a bathroom .'' The

        third requeststated,çtc annotbe locked in a quad.N eeds im m ediate access to

        abatlzroom .'' The fourth requeststated,ttcannotbe locked in a quad''and

        étN eeds access to bathroom im m ediately.'' The fiRh requeststated,ttN eeds


                                            17
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 18 of 66




       im m ediate accessto bathroom .Cnnnotbe locked in quad.''N eitherofthe

       aboverequestsasked GEO Group to unlock the quad.However,GEO Group

       deniedthereasonableaccommodationrequeststating,ttunlockedQuadsarea
       security issueandtherefore,needto stay locked ata11tim es.''42 U.S.C.j

        12l12 5(a)-(b),29 C.F.R.j 1630.9(a).
   58. GEO Group paraphrasedtheaccommodationrequestin an attempttojustify
       thedenialandpreventlegalramifications.42 U.S.C.j 12203 (b),42U.S.C.j

        12112(a)-(b).
   59. On M ay 10,2018,GEO Group emailed thePlaintiffa listofaccom m odations

        thatwereapproved and denied.W ithoutany verbalinput&om thePlaintif:
        G EO Group took itupon them selvesto approve the follow ing

        accom m odations'
                        .

            1. Occ% ionalovertim e ofadditional8 hours

           2. Standing as m uch as 100% ofthe tim e

              W alking asm uch as 100% ofthe tim e

           4. O ccasionallifting and canying up to approxim ately 61 lbs.30% ofthe

              tim e

           5. Pushing or pulling up to 61 lbs.as m uch as30% ofthe tim e

           6. R eaching above shoulderlevel60% ofthe tim e

              N eeding to be close to a bathroom ata1ltim es


                                          18
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 19 of 66




   60. Approved accom m odation #1,Substance AbuseCounselorswereprohibited

       from w orking overtim e unless an em ergency arises.W ithoutany verbal

       com m unication from thePlaintiff,GEO Group acted with m aliceby

       providing an accom m odation forovertim e,knowing the Plaintiffwas

       prohibited from working overtim e.W hileem ployed w ith GEO Group,the

       Plaintiffneverworked overtim e.The accom m odation offered by GEO Group

       offered no assistance in allow ing the Plaintiffto do the essentialfunctions of

       herjob.lnaddition,itwasan accommodationthePlaintiffneverrequested.
   61. Approved accommodations#2 -#6werenotapartofthePlaintiffsjob
       duties.W ithoutany verbalcommunication f'
                                               rom thePlaintif: GEO Group
        acted with m alice by providing accom m odations//2 -#6,know ing the

        Plaintitrsessentialjob dutiesdon'trequireanyoftheabove-mentionedtasks.
        Accommodations//2-#6 arethejob dutiesofaCorrectionsOftker.M ore
        im portantly,G EO G roup acknow ledged thisin a letterto D r.Poitier on A pril

        27,2018.Accomm odations#2 -#6 offered no assistancein allowing the

        Plaintiffto dotheessentialfunctionsofherjob.ln addition,accommodations
        //2 -#6 w ere neverrequested by the Plaintiftl

   62. Approved accomm odation #7 isnotan accom modation ifthe Plaintiffis

        locked in a quad fornearly halfofherworkday,preventing thePlaintiff


                                            19
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 20 of 66



       accessto abathroom and em ergency servicesifneeded.GEO Group acted

       w ith m alice,for G EO G roup knew thatthey w ere providing no

       accommodation forthePlaintiffto carry outtheessentialfunctionsofherjob.
   63. GEO Group'sw orking conditionschartforSubstance Abuse Counselors

        showscarrying,liAing,pushing,pulling,andclimbingasoccasionaljob
        dutiesshould the need arise.Plaintiffw asneverrequired to do any ofthe

        aforem entionedtaskswhileemployedwith GEO Group.Plaintic sjobwas
        perform ed atthe sedentary physicaldem and leveland included com pleting

        paperwork atherdesk,counseling clientsatherdesk,and conducting group

        counseling in a quad.

   64. W ithoutany verbalcom m unication from thePlaintiff,GEO Group

        intentionally provided accom m odationsthatoffered no assistanceto the

        Plaintiffforherto carry outtheessentialfunctionsofherjob.However,GEO
        Group denied the two accom m odationsthatwould allow thePlaintiffto carry

        outtheessentialfunctionsofherjob.
    65. Al1SubstanceAbuse Counselorshave PeerFacilitatorsthathelp them w ith

        theirw ork and the facilitation oftheirgroup counseling sessions.lfPlaintiff

        had to do any canying,lifting,pushing,or clim bing,Plaintiffw ould ask one

        ofthe Peer Facilitators formssistance or ask one ofthe other 1,900 m ale

        inm ates housed atthe facility.Because Plaintiffw as neverrequired to do any


                                           20
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 21 of 66




       ofthetasksstated in accom m odations#2 -#6,sheneverhad any reason to

       requestthem .

   66. Afterreceiving the denialletter,itw asclearto thePlaintiffthatGEO Group

       provided an altered Accom m odation RequestForm listing occasionaland rare

       job dutiesastheessentialjobdutiesofaSubstanceAbuseCounselorinan
        attempttojustify adenialyetpreventany legalramilcations.ln fact,GEO
        Group providedLittlerM endelson (RepresentativeforGEO Group)withthe
        denialform as evidence in theirPositioning Statem entw ith EEO C in w hich

        LittlerM endelson argued the following on GEO Group'sbehalf:

               çtAll)A AA doesnotentitle Charging Party to herpreferred

               accom m odation ofchoice - only to an effeetive reasonable

               accom m odation.''

         H ow ever,the approved accom m odationsprovided by G EO Group w ere

         neithereffective norreasonable.

   67. GEO Group also provided the Plaintiffwith an altered Accom m odation

        RequestForm listingoccasionalandrarejob dutiesasessentialjobduties,so
        G EO G roup can legally argue thatthe Plaintiffdoesnotm eetthe term

        tçoualified Individual''asidentified in 42 U.S.C.j 1211148).42 U.S.C.j
        12203(b)becauseshewasunabletoperform al1essentialfunctionsofthe

        job.AlthoughGEO Group doeshaveconsiderablejudgmentastowhatjob

                                           21
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 22 of 66



       dutiesare essential,theADA statesthatthe Defendant'sadvertisem entofthe

       position shallbeconsidered asevidencefortheessentialfunctionsofthejob.
       42 U.S.C.j 12l1148).GEO Group'sjob advertisementforSubstanceAbuse
       Counselorsdoesnotlistany oftheoccasionalorrarejobdutieswhich were
       docum ented in the A ccom m odation RequestForm .

   68. B ecause D r.Poitierchecked the box on G EO G roup'sA ccom m odation

       RequestForm thatthePlaintiffcnnnotdo any oftheoccasionalorrarejob
        duties like carrying,lifting,pushing,orclim bing,G EO G roup decided that

        they would grantthose accom m odationswithoutany verbalinputfrom the

        Plaintiff.

   69. N o one from GEO Group hasattem pted to speak w ith the Plaintiffabouther

        disability. W hen thePlaintiffask M s.Ruffin aboutplacing hercounseling

        sessionssom ewhere else,M s.Ruffin replied in writing via em ailon M ay 10,

        2018,tt'l'he approved accom m odations are listed on your letter.The denied

        accom m odationsare listed,aswell.''

   70. GEO Group'sCom pany Policy isthatfacility hum an resource m anagersare

        required to forward a11ADA Accom m odation RequestsForm sto its

        corresponding regionaloffice forreview and approval.M s.R uffin

        acknow ledged this in an em ailthatshe sentto the Plaintiff on A pril27,2018.

        H ow ever,PlaintiffsR easonable A ccom m odation RequestForm neverm ade


                                           22
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 23 of 66




       itto GEO Group'sRegionalO ftice forreview and approval.GEO Group

       violated its own policy to ensure the Plaintiffdoes notreceive a reasonable

       accom m odation.

   71. Although the Plaintiffinstructed GEO Group num eroustim esthatthetwo

        accomm odationswere m edically necessary,GEO G roup continued to dem and

        thatthePlaintiffwork in the quad,and failure to do so violatesGEO Group's

        Policy.GEO Group intentionally ignored the requestoftwo m edicaldoctors,

        itsowninsuranceprovider(M utualofOmaha),andthePlaintiff.
   72. G EO G roup knew the Plaintiffw as suffering from severe A nem ia,a fibroid

        tum or,and depression because Dr.Poitierdocum ented iton both ofGEO

        Group's A ccom m odation RequestForm s,yetGEO G roup refused to grantthe

        Plaintiffareasonable accom m odation.

   73. O n M ay 10,2018,Plaintiff instructed G EO G roup via em ailthatsince the

        accom m odationswerenotgranted,she willhave to return back to work after

        having surgery.ADA allowsthePlaintifftorejectunreasonable
        accom m odationsoraccom m odationsthatw illnotallow herto carry outthe

        essentialfunctionsofherjobpursuantto 29 CFR j 1630.9(d).ln addition,
        Plaintifps decision to notw ork in the quad and rem ain hom e w asnotan

        arbitrary decision.Itwasbased on the follow ing:




                                           23
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 24 of 66




         * ThePlaintiffhad previousincidentsofhem orrhaging from hervaginal

           area,and she did notfeelcom fortable with possibility ofm ore than 70

            m ale inm ateswitnessing blood com e outofhervaginalarea onto her

            clothesand to the tloor.

         * BecausethetibroidwasaffectingthePlaintiffsbladder(whichisvisible
            onan M RIperformedby theUniversityofM iami),shewasunableto
            hold herurine.The Plaintiffdid notfeelcom fortablew ith thepossibility

            ofurinating on herselfin frontofm orethe 70 m ale inm ates.

         * The relationship betw een staffand inm ates is strained;in that,m any

            inm atesconsiderstaffasan enem y.Attim es,Plaintiffwould sufferfrom

            severe anem iathatwould cause weakness,anxiety,and heartproblem s.

            Plaintifffeared herm edicalcondition m ay preventherf'
                                                                 rom defending

            herselforgetting help should an emergency arise.

   74. W hileGEO G roup wasdeclining a11ofthePlaintiffsaccom m odation

        requests,GEO Group wasaccom m odating a Caucasian SubstanceAbuse

        Counselor,Susan Levy,from whatM s.Levy told thePlaintiff,secondhand

        sm oke.M s.Levy conducted hergroup counseling sessionsin the m om ing

        w hile tlze Plaintiffconducted hers in the aAem oon.A lthough the sam e

        classroom thatM s.Levy used in the m om ing w as available in the aftem oon,




                                           24
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 25 of 66




       GEO Group prohibitedthePlaintifffrom usingtheclassroom .42U.S.C.j

       2000e-2(a),42U.S.C.j 1981(a).
       ThroughoutthePlaintiff sentire employm entwith GEO Group,GEO Group

        had accom m odated M s.Levy by allow ing herto conducthergroup

        counseling sessionsin a classroom ratherthan aquad.H owever,when

        Plaintiffasked foratemporary accom m odation,Plaintiffw asharassed,

        discriminated against,and subjectedtoan adverseemploymentaction.42

        U.S.C.j2000e-2(a).
   76. GEO Group had severaloptionsforaccomm odating thePlaintiff,ascited

        below:42 U.S.C.j 1211149).
         * G EO G roup could have allow ed the Plaintiffto use the sam e classroom

            in the afternoon thatthey allow ed M s.Levy to use in the m om ing.

         * GEO G roup could havetem porarily relocated thePlaintiff sgroup

            counseling sessionsto one ofthe educationalclassroom s and have one of

            the teachers conducthis/herclasses in the quad.

         * GEO G roup could haverescheduled the Plaintifpsgroup counseling

            sessionsafterhours w hen allthe educationalclassroom s are em pty.

         * G EO G roup could have relocated the Plaintifps counseling sessionsto

            the activity room in the Adm inistrativeBuilding,w hich isinfrequently

            used.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 26 of 66




         * GEO Group could havetem porarily placed the Plaintiffin one ofthe

           vacantpositions thatthey had available,a11ofwhich the Plaintiffis

            overqualified to do and a11ofw hich are outside ofa locked quad.ln

            addition,som e ofthe below positionsw ere stillvacantw hen G EO G roup

            term inated the Plaintiffs em ploym ent.

               o Education clerk

                  D ata Entry Clerk

               o M edicalRecordsClerk

               o Case s4anager

                  H R Specialist

               o Inm ate Property Clerk

               o PayrollClerk



        GEO Group knew the Plaintiffwashem orrhaging from hervaginalarea,yet

        G EO G roup repeatedly dem anded the Plaintiffw ork in a locked quad to

        hum iliate herin frontofcoworkersand m orethan 70 m ale inm ates.GEO

        Group knew thePlaintiffwmssuffering from urinary incontinence asa result

        ofa fibroid tum or,yetG EO G roup repeatedly dem anded the Plaintiffw ork in

        a locked quad to em barrass,hum iliate,and der ade her in frontofher

        cow orkersand m ore than 70 m ale inm ates.

                                            26
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 27 of 66



   78. GEO Group knew the Plaintiffw assuffering from alife-threatening

       disability,yetGEO Group repeatedly dem anded the Plaintiffwork in a quad

       (whetheractingintentionally orrecklessly)topossiblybring aboutserious
        bodily harm ordeath tothePlaintiff.GEO Group knew thePlaintiffw as

        suffering from depression due to the severe anem ia,yetGEO Group

        intentionally harassed,discrim inated,and created ahostilew ork environm ent

        forthe Plaintiff.

   79. AfterDefendantrefused to accom m odate thePlaintiff,the Plaintiffshealth

        rapidly declined prim arily dueto stressbroughton by theD efendant.The

        unlaw fuldiscrim inatory behaviorby GEO Group im pacted the Plaintiffs

        health so badly thatresuscitation m easureswere im plem ented atW ellington

        RegionalHospital.By July of2018,Plaintiffcould no longerw alk and

        needed the assistance ofhospitalstaffto assistwith daily living functions.

   80. W hat'seven w orst,GEO Group abruptly term inated thePlaintiffshealth

        insurance(inthemiddleofthemonth)withoutwam ing ornoticetoprohibit
        the Plaintifffrom receiving m edicalservices.A sim ple 30-day notice would

        have allow ed the Plaintiffto continue m edicalservices w ithoutan

        interruption.A sa result,the Plaintiffw as leftuninsured aftera high-risk

        Sufgel'y.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 28 of 66



   81. Becauseoftherapid declineofD efendant'shealth,em ergency surgery efforts

       w ere conducted between the U niversity ofM iam iand W ellington Regional

       H ospitalbecausethe Plaintiffw astoo weak fortransportto theUniversity of

        M iam iforherscheduled surgery.A sthePlaintiffscondition deteriorated,

        em ergency room doctorsatW ellington RegionalHospitaladm inistered

        resuscitation m easuresto stabilize the Plaintiffuntilan Interventional

        Radiologisttrained by theUniversity ofM iam icould conductem ergency

        surgery atW ellington RegionalH ospital.IfGEO Group had term inated the

        Plaintiffshealth insurance earlier,the resultsm ay have been fatal.

   82. GEO G roup knew thatthe Plaintiffwas i11and needed surgery,yetGEO

        Group cutoffthePlaintiffshealth insurancew ithoutw arning ornotice in the

        m iddle ofthem onth.A lthough GEO Group doesnothaveto providehealth

        insurance forthe Plaintiff,she w as certainly entitled to be inform ed thather

        health insurance w asto be term inated,so other arrangem ents could have been

        m ade.

    83. Even worst,when the Plaintiffcontacted GEO Group twice asking them to

        reinstateherhealth insurancebecauseshejusthadsurgery,GEO Group
        refused to respond.G EO Group could have reinstated herhealth insurance at

        leastuntilthe end ofthe m onth,and itw ould nothave costthem a penny

        m ore.


                                            28
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 29 of 66



   84. GEO Group term inated thePlaintiffsem ploym enton August 13,2018

        although shehad informedthem (viaemailon M ay 10,2018)thatshewould
        be retum ing back to work aftersurgery.GEO G roup neverinform ed the

        Plaintiffthatshew asgoing to beterm inated orthatshew asterm inated.The

        Plaintifflaterdiscovered viaa Cobranoticethatshe had been term inated f'
                                                                               rom

        herjob.
   85. A softhe date ofthistiling,GEO Group hassupported and defended the

        discrim inatory actions cited in this com plaint.A lthough W arden C laude

        M aye has retired,G EO Group stillem ploys H um an ResourcesM anager

        Lakeshia R uffin and A ssistantW arden Charles Law rence.H ow ever,shortly

        afterreceiving the PlaintiffsEEO C com plaint,GEO Group m oved Hum an

        Resources M anagerLakeshia to the State ofG eorgia w here she continuesto

        work forGEO Group astheH um an ResourcesM anageratthe RobertA

        DetentionFacility inLovejoy,Ga.
    86. G EO G roup has deceived the EqualEm ploym entO pportunity C om m ission

        (EEOC)with misleading and falseinformation thatresultedinthedismissal
        ofPlaintiff schargesw ith EEOC.GEO G roup falsely lead EEOC to believe

        thattheyhadprovided seven reasonableaccommodationstothePlaintië
        w hen in factthey had provided none.Jeanette P.W ooten,the EEO C

         investigatorassigned to Plaintiff s case,stated thatbecause G EO G roup
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 30 of 66



       provided docum entation supporting seven reasonableaccom m odations,

       EEO C hasto dism issthe case.

                                          CO UNT I

            VIO LATIO N OF TH E AM ERICA N W ITH D ISABILITIES ACT

                            DISABILITY D ISCRIM INATIO N

   87. Title1ofthe AD A prohibitscovered entitiesfrom discrim inating againsta

        qualitied individualonthebasisofadisability inregardstojob application
        procedures,the hiring,advancem ent,or discharge ofem ployees,em ployee

        compensation,job training,andotherterms,conditions,and privilegesof

        employment.42U .S.C.j 12112 (a).
   88. Prior to and atthe tim e thatD efendantterm inated Plaintiff s em ploym ent,

        Plaintiffwasqualified forem ploym entwith D efendantasa SubstanceAbuse

        Counselor,and she had the required education,professionalexperience,skills,

        andotherjob-relatedrequirementsfortheposition.Plaintiffcouldhavealso
        perform ed theessentialfunctionsoftheposition with Defendant,w ith or

        w ithouta reasonable accom m odation.

    89. A salleged in thepreceding paragraphs 1through 86 ofthiscom plaintasfully

        setforth herein,D efendant,by and through its em ployees,m anagers,and

        agents,discrim inated againstPlaintiffand altered the term s,conditions,and




                                            30
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 31 of 66



        privilegesofPlaintiff sem ploym entby harassing,threatening,and creating a

        hostileand unsafework environmentwithoutjustcauseorjustification.
   90. A totaloffive reasonable accom m odation requestsw ere subm itted to G EO

        Group by two m edicaldoctorsthatinstructed GEO Group thatPlaintiff

        cannotw ork in alocked quad dueto herm edicalcondition.Although GEO

        G roup knew the Plaintiffhad a life-threatening disability,G EO G roup acted

        w ith m alice and denied the Plaintiff sreasonable accom m odation requests

        and offered no reasonable accom m odation thatw ould allow the Plaintiffto

        perform theessentialfunctionsofherjob.42U.S.C.j l2112(a)-(b).
   91. G EO Group acted w ith m alice w hen they provided the Plaintiffan altered

        accommodationrequestform listingoccasionaland rarejobdutiesas
        essentialjob duties.W ithoutanyverbalcommunication from thePlaintiff,
        GEO Group offeredtheocc% ionalandrarejob dutiesasaccomm odations.
    92. A lthough G EO G roup knew the Plaintiffw as hem orrhaging from hervaginal

         areaand suffering from urinary incontinence asaresultofa fibroid tum or,

         GEO Group repeatedly dem anded thatthe Plaintiffwork in a locked quad for

         nearly halfofherworkday with over70 m ale inm atesand no im m ediate

         m eansofcom m unicating w ith staffshould an em ergency arise.

    93. The Plaintiffw ascalled into a m eeting w ith her supervisor,Levenia A lexis,

         and instructed the PlaintiffthatperA ssistantW arden Charles Law rence,


                                            31
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 32 of 66



       Plaintiffwillnotbeaccom m odated,and Plaintiffm ustwork in the quad,

       regardlessofherm edicalcondition.

   94. The Plaintiffw as also denied the use of accrued PTO because according to

        GEO Group,the Plaintiffdisrupted thedepartm entflow by getting sick and

        requiring hospitalization.

   95. D efendanttook adverse action againstPlaintiff and term inated Plaintiffs

        em ploym entprim arily due to Plaintiff sdisabilitiesin violation ofADA,42

        U.S.C.j 12112(a).
   96. D efendantdid nothave a legitim ate,nondiscrim inatory reason foritsdecision

        to term inate Plaintiffs em ploym ent.

   97. Plaintiffhassuffered,continuesto suffer,and willcontinueto sufferharm as

        a directresultofDefendant'sdiscrim ination.

   98. A s a direct,proxim ate,and foreseeable resultofD efendant'sactions,

        inactions,in violation oftheADA ,Plaintiffhassuffered,continuesto suffer,

        and w illsufferthe follow ing:

         A .Lostw ages orbenefits,pastand future

         B .Losteam ing capacity

         C .M edicaland related expenses

         D .N oneconom ic dam ages,including butnotlim ited to:

                   Pain and suffering
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 33 of 66




             ii. M entalanguish

            iii. A nxiety and panic attacks

                  Posttraum atic stress disorder

                  Lossofdignity

            vi. Lossofcapacity fortheenjoym entoflife
            vii. lrreparabledamagesto herfam ily and relationships

           viii. Othernon-pecuniary lossesandintangibleinjuries
         E.Othereconom iclossesproxim ately caused and allowable underthe ADA

            according to proof.

   99. Plaintiffisfurtherentitled toany and allrelietlincluding,butnotlimited to,

        equitablerelief,permitted undertheADA.See42U.S.C.j 12117(a)(stating
        thatthe rem ediesand enforcem entproceduresavailable in TitleV llofthe

        CivilR ightsA ctof 1964 - including 42 U .S.C . 2000e-4,2000e-5,2000e-6,

        2000e-8,and 2000e-9 - apply to actionsfordisability discrim ination under

        theADA).


      W HEREFORE,PlaintiftlVARONDRIA T.W ILLIAM S,demandsjudgm ent
      againstD efendant,G EO G roup lnc.,and in favor ofPlaintiff,and respectfully

      requeststhatthis C ourtgrantthe follow ing relief:



                                           mO
                                           DD
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 34 of 66




           A.Grantjudgmentin favorofPlaintiffand declaretheDefendanthas
               violated Title Iofthe A D A ,as am ended,and its im plem enting

               regulations,by discrim inating againstPlaintiffon thebasisofher

               disability.

            B.A ward sufficientrem edialreliefto m ake Plaintiffw hole forthe

               individuallossthatshe hassuffered as a resultofthe discrim ination

               againsther,including butnotlim ited to back pay w ith interest,gont

               pay in lieu ofreinstatem ent,and any otherappropriate

               nondiscrim inatory m easuresto overcom ethe effectsofthe

               discrim ination she hasendured.

            C .A w ard com pensatory dam ages to Plaintiffin an am ountthatw ill

               fully,justly,and reasonably compensatePlaintiffforthenature,
               extent,and duration ofherinjuriesanddamagescausedby
               D efendant's discrim inatory conductand actionspursuantto the A D A .

            D .A ward Plaintiffany and a1lotherdam agesavailable undertheADA ,

               including butnotlim ited to dam agessetforth aboveand other

               econom ic lossesproxim ately caused and allow able underthe A D A ,

               according to proof;

                  a. Award Plaintiffpre-and post-judgm entinterest.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 35 of 66




                   b. Aw ard Plaintiffherattom eys'fees,litigation expenses,and

                      costs ofthis action,and

                   c. GrantsuchotherandfurtherreliefastheCourtdeemsjustand
                      Proper.

                                          C O U N T 11

             V IO L A TIO N O F TH E A M E R IC A N W IT H D ISA BILITIE S A C T

                              FM LURE TO A CCOM M O DA TE

    100. Plainti/ alleges,realleges,and incorporatesby reference allallegations set

        forth in each ofthe preceding Paragraphs 1 through 86 ofthis com plaintas

        though fully setforth herein.

        D efendantdiscrim inated againstPlaintiffbecause ofone orm ore ofher

        disabilities by failing to provide a reasonable accom m odation forher

        disabilitiesw ithin the m eaning ofthe A D A .

    102. U nderthe A D A ,ifan em ployerknow sthatan em ployee has a disability and

        needsareasonableaccommodationtoperform theessentialftmctionsofajob,
        theemployermustprovideareasonableaccommodation.42U.S.C.j

         12112(a)-(b).
    103. A talltim esm aterialherein,Plaintiffhad a qualifying disability.

    104. Priorto Plaintiffs term ination,Plaintiffw as qualified forem ploym entw ith

         D efendantas a Substance A buse Counselor,for she had the requisite
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 36 of 66




       education,professionalexperience,skills,and otherjob-relatedrequirements
        forthe position,and could haveperfonned the essentialfunctionsofthe

       position w ith D efendant,w ith orw ithoutreasonable accom m odation.

   105. A salleged herein,D efendantknew oforhad notice ofone orm oreof

        Plaintiff s disabilities.

   106. A s m ore particularly described in the EtSTA TEM EN T O F FA CTS''section of

        thiscom plaint,Plaintiffsubm itted fvereasonable accom m odation requests.

   107. The reasonable accomm odation would haveallowed Plaintiffto perform the

        essentialfunctionsofherposition asa Substance Abuse Counselor.

   108. Defendantrefused and failed to providePlaintiffwith a reasonable

        accom m odation,orany otherreasonable accom m odation.

    109. Defendantcannotclaim thatthisreasonableaccom m odation w ould have

        im posed an unduehardship on D efendant.

    110. D efendantcould have accom m odated Plaintiffby allow ing herto usethe

        sam eroom thatM s.Leavy used in the m orning forhergroup counseling

        sessions,in the afternoon.GEO Group could havetemporarily rescheduled

        the Plaintiff s group cotm seling sessions,m ove one ofits teachersto a quad

        and m ove the Plaintiffinto a cl% sroom ,ortem porarily m ove the Plaintiffto

        one ofitsvacantpositions,som e ofw hich w ere vacantw hen G EO G roup

        term inated the Plaintiffs em ploym ent.

                                            36
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 37 of 66



   111. A fterPlaintiffinform ed D efendantofherdisability and requested an

        accom m odation,D efendantshould have m ade good faith efforts to consult

        with the Plaintiffin orderto identify and m akeremsonable accom m odations.

   112. How ever,D efendantfailedto actin good faith and engage in any m eaningful

        interactive processto identify and m akereasonable accom modationsforthe

        Plaintiff.

    113. D efendantcannotclaim thatthe accom m odations thatPlaintiffrequested

        w ould have imposed an unduehardship on the operation ofitsbusinessasthe

        accomm odationsw ould nothave caused significantdifticulty orexpense on

        the partofthe D efendant.

    l14. D efendant'srefusaland failureto providePlaintiffwith a reasonable

        accom m odation resulted in the term ination ofPlaintiffs em ploym ent.

    115. Plaintiffhassuffered,continuesto suffer,and w illcontinueto sufferharm as

         a resultofD efendant's failure to provide Plaintiffw ith a reasonable

         accom m odation,in violation ofthe A D A .

    116. Asa direct,proxim ate,and foreseeable resultofDefendant'sactions,

         inactions,in violation oftheADA ,Plaintiffhassuffered,continuesto suffer,

         and w illsufferthe follow ing:

          A .Lostw agesorbenefits,pastand future

          B .Lostearning capacity
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 38 of 66




         C.M edicaland related expenses

         D .N oneconom ic dam ages,including butnotlim ited to

                   Pain and suffering

              ii. M entalanguish

             iii. A nxiety and panic attacks

                   Posttraum atic stress disorder

              v. Loss ofdignity

                   Lossofcapacityfortheenjoymentoflife
             vii. lrreparabledam agesto herfam ily and relationships

            viii. Othernon-pecuniary lossesand intnngibleinjuries


    117. Plaintiffisfurtherentitled to any and a11relief,including butnotlim ited to

         equitable relief,perm itted undertheADA .



       W HEREFORE,Plaintiff,VARONDRIA T.W ILLIAM S,dem andsjudgment
       againstDefendant,GEO Group lnc.,and in favorofPlaintif: andrespectfully
       requeststhatthis Courtgrantthe follow ing relief:

          A.Grantjudgmentin favorofPlaintiffand declaretheDefendanthas
             violated Title Iofthe A D A ,ms am ended,and its im plem enting

             regulations,by discrim inating againstPlaintiffon the basis ofdisability.


                                             38
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 39 of 66



         B.Aw ard sufticientrem edialreliefto m ake Plaintiffwhole forthe

            individualloss thatshe hms suffered as a resultofthe discrim ination

            againsther,including butnotlim ited to back pay w ith interest,frontpay

            in lieu ofreinstatem ent,and any otherappropriatenondiscrim inatory

            m easuresto overcome the effectsofthediscrim ination she hasendured.

         C.Award compensatory dam agesto Plaintiffin an am ountthatwillfully,

            justly,andreasonably compensatePlaintiffforthenature,extent,and
            duration ofherinjuriesanddam agescausedby Defendant's
            discrim inatory conductand actionspursuantto the AD A .

         D .Award Plaintiffany and allotherdam agesavailable underthe ADA ,

            including butnotlim ited to dam agessetforth aboveand othereconom ic

            lossesproxim ately caused and allowable underthe ADA ,according to

            W OOf'

                   a.AwardPlaintiffpre-andpost-judgmentinterest.
                   b. Award Plaintiffherattom eys'fees,litigation expenses,and

                      costs ofthisaction,and

                   c. GrantsuchotherandfurtherreliefastheCourtdeem sjustand

                      PrOPer.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 40 of 66




                                        CO UNT IIl

         VIO LATIO N OF TH E A M ERICAN W ITH D ISABILITIES AC T

                                    R ETA LIA TIO N

   118. Plaintiffalleges,realleges,and incorporatesby referenceallallegationsset

        forth in each ofthepreceding paragraphs 1tlzrough 86 ofthiscom plaintas

        though fully setforth herein.

    119. The ADA prohibitsretaliation againstan individualforopposing an unlaw ful

        actorpracticeformakingachargeundertheADA. 42 U.S.C.j l2203(a).
    120. D efendantretaliated againstPlaintiffbecause she took steps to enforce her

         lawfulrightsundertheAD A.Plaintiffengaged in a statutorily protected

         expression oractivity when she requested reasonable accom m odationsunder

         the ADA from theDefendantasalleged herein.

    l2l. A salleged herein,Plaintiffsuffered an adverse em ploym entaction asadirect

         resultofherrequestforareasonableaccom m odation and engagem entin this

         protected expression oractivity.

    122. Specifically,asa directand proxim ate resultofPlaintiff srequestfora

         reasonable accom m odation and engagem entin thisprotected expression or

         activity under the A D A ,D efendant,through its em ployees,m anagers,and

         agents,ultim ately term inated her em ploym ent.




                                             40
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 41 of 66



   123. A sa direct,proxim ate,and foreseeableresultofDefendant'sactions,Plaintiff

        has suffered,continuesto suffer,and w illsufferpastand future pecuniary

        losses,em otionalpain,suffering,inconvenience,m entalanguish,loss of

        enjoymentinlife,lossofdignity,emotionaldistress,hum iliation andother

        non-pecuniary lossesand intangibleinjuries.
   124. A s a direct,proxim ate,and foreseeable resultofD efendant's actions,

        inactions,in violation oftheADA ,Plaintiffhassuffered,continuesto suffer,

        and willsufferthe following:

         A .Lostw agesorbenefits,pastand future

         B .Losteam ing capacity

         C .M edicaland related expenses

         D .N oneconom ic dam ages,including butnotlim ited to:

                   Pain and suffering

              ii. M entalanguish

                   A nxiety and panic attacks

                   Posttraum atic stressdisorder

                   Loss ofdignity

             vi. Lossofcapacity fortheenjoymentoflife
             vii. lrreparable dam agesto herfam ily and relationships

            viii. Othernon-pecuniarylossesand intangibleinjuries
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 42 of 66



   125.Plaintiffisfurtherentitled to any and allrelief,including butnotlim ited to

        equitable relief,perm itted undertheADA .

      W HEREFORE,Plaintiff,VARONDRIA T.W ILLIAM S,demandsjudgment
      againstDefendant,GEO G roup lnc.,and in favorofPlaintiff,and respectfully

      requeststhatthisCourtgrantthe following relief:

         A.Grantjudgmentin favorofPlaintiffand declaretheDefendanthas
            violated Title1oftheADA ,asam ended,and itsim plem enting

            regulations,by discrim inating againstPlaintiffon the bmsis ofher

            disability.

         B.A ward suffcientrem edialreliefto m ake Plaintiffwhole forthe

            individuallossthatshehassuffered asa resultoftheD efendant's

            discrim ination againsther,including butnotlim ited to back pay w ith

            interest,frontpay in lieu ofreinstatem ent,and any otherappropriate

            nondiscrim inatory m easuresto overcom ethe effectsofthediscrim ination

             she has endured.

          C.Award com pensatory dam agesto Plaintiffin an am ountthatwillfully,

            justly,andreasonably compensatePlaintiffforthenature,extent,and

             duration ofherinjuriesanddamagescausedby Defendant's
             discrim inatory conductand actions pursuantto the A D A .
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 43 of 66



         D .Aw ard Plaintiffany and a11otherdam agesavailableundertheAD A ,

            including butnotlim ited to dam agessetforth aboveand othereconom ic

            lossesproxim ately caused and allow ableunderthe ADA ,according to

            W OOC'

                   a. Award Plaintiffpre-and post-judgmentinterest.
                   b. A w ard Plaintiffherattom eys'fees,litigation expenses,and

                      costs ofthis action,and

                   c. Grantsuch otherand furtherreliefastheCourtdeemsjustand
                      Proper.

                                          CO UNT W

                  V IO LA TIO N O F '
                                    I'H E FL O R ID A C IV IL R IG H T S A C T

                             D ISA BILI'I'Y D ISCR IM IN A TIO N

    126. Plaintiffalleges,realleges,and incorporates by reference a11allegations set

          forth in each ofthe preceding paragraphs 1 through 86 ofthis com plaintas

          though fully setforth herein.

    127. The FCRA providesthatitisunlaw fulemploym entpractice foran em ployer

          to discrim inate againstan individualon the basis of,inter alia,an

          individual'stthandicap-''Fla.Stat.j760.10(1)(a).
    128. Plaintiffw as a m em berofa protected class underthe FCR A by w ay ofher

          handicaps(disabilities).
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 44 of 66




    129. Assuch,Defendantisan tlemployer''within them eaning ofFla.Stat.j
         760.02(7),Floridastatutes,andthusisliableundertheFCRA forthe
         disability discrim ination suffered by Plaintiffasalleged herein.

    130. Asappliedto discrim ination basedon ahandicap (disability),theFCRA is

         construed in conform ity with theADA,42U.S.C.j 12101et.seq.
         Priorto Defendantterm inating Plaintiffsem ploym ent,Plaintiffw as

         qualitied forem ploym entwith Defendantasa Substance Abuse Counselor,

         forshehad the requisiteeducation,professionalexperience,skills,and other

         job-related requirementsfortheposition.Plaintiffcould haveperformedthe
         essentialfunctions ofthe position w ith D efendant,w ith or w ithouta

         reasonable accom m odation.

    132. Defendantknew ofPlaintiffshandicaps(disabilities).
    133. By the Defendant'sconduct,m ore particularly desclibed in the

          GISTATEM EN T OF FA CTS''section ofthiscom plaint,Defendantengaged

          in unlaw fulem ploymentpracticesand discrim inated againstPlaintiffon the

          basisofherhandicaps(disabilities)in violation ofFCRA.
    134. By the conductactions,m ore particularly described in the CtSTA TEM EN T

          O F FA CTS''section ofthis com plaint,D efendant,by and through the

          conductofits em ployees,m anagers,and agents,took tangible adverse

          em ploym entactions againstPlaintiff


                                            44
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 45 of 66



    135. Plaintiffsuffered an adverseem ploym entaction w hen D efendant,am ong

         otherthings,term inated Plaintiffs em ploym ent.

    136. Thediscriminationtowhich Plaintiffwassubjectto wasprimarily basedon

         herhandicaps(disabilities).
    137. D efendantdid nothave a legitim ate,nondiscrim inatory reason for

          term inating Plaintiff s em ploym ent.

    138. The discrim inatory conductofD efendant,and its em ployees,m anagers,and

          agents,againstPlaintiffon thebasisofhandicap (disability),hascaused,
          continuesto cause,and willcausePlaintiffto suffersubstantialdam ages.

    139. A sadirect,proxim ate,and foreseeableresultofD efendant'sactions,

          inactions,in violation ofthe FCR A,Plaintiffhassuffered,continuesto

          suffer,and w illsufferthe following:

          A .Lostw ages orbenefits,pastand future

          B .Lostearning capacity

          C .M edicaland related expenses

          D .N oneconom ic dam ages,including butnotlim ited to:

               i. Pain and suffering

                    M entalanguish

              iii. Anxiety and panic attacks

              iv. Posttraum atic stress disorder

                                             45
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 46 of 66




              v. Loss ofdignity

                   Lossofcapacity fortheenjoymentoflife
             vii. lrreparable dam ages to her fam ily and relationships

            viii. Othernon-pecuniary lossesand intangibleinjuries


    140. Plaintiffisentitled to recoverattorney fees and litigation expenses pursuantto

        the FCR A..

    141. Plaintiffhasno plain,adequate,orcompleterem edy at1aw forthe actionsof

         the D efendant,w hich has caused,and continue to cause,herharm .

       WHEREFORE,PlaintiftlVARONDRIA T.W ILLIAM S,demandsjudgment
       againstDefendant,GEO Grouplnc.,and in favorofPlaintif: and respectfully
       requests thatthis Courtgrantsthe follow ing relief:

          A.Grantjudgmentin favorofPlaintiffanddeclaretheDefendanthas
             violated theFCRA by discrim inating againstPlaintiffon the basisofher

             handicap(disability).
          B .A w ard sufficientrem edialreliefto m ake Plaintiffw hole forthe

             individuallossthatshehassuffered asaresultofthediscrim ination

             againsther,including butnotlim ited to back pay w ith interest,frontpay

             in lieu ofreinstatem ent,pension,and any otherappropriate




                                            46
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 47 of 66



            nondiscrim inatory m easuresto overcom e the effectsofthe discrim ination

            she has endured.

         C .A w ard com pensatory dam agesto Plaintiffin an am ountthatw ill

            properly,adequately,and com pletely com pensate Plaintiffforthe nature,

            extent,anddurationofherinjuriesand damagescausedby Defendant's
            discrim inatory conductand actionspursuantto and w ithin 1he statutory

            lim itationsofthe FCR A .

         D .Award Plaintiffany and al1otherdam agesavailable underthe FCRA,

            including butnotlim ited to dam ages setforth above and othereconom ic

            lossesproxim ately caused and allow able underthe FCR A ,according to

            W OOf'

                  a. AwardPlaintiffpre-andpost-judgmentinterest.
                  b. A w ard Plaintiffherattom eys'fees,litigation expenses,and

                      costs ofthis action,and

                   c. GrantsuchotherandfurtherreliefastheCourtdeem sjustand

                      Proper.

                                         C OU NT V

                 V IO LA TIO N O F TH E FLOR IDA CIVIL RIGH TS ACT

                             FA IL UR E T O A C C O M M O D A T E
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 48 of 66



    142. Plaintiffalleges,realleges,and incorporatesby reference a11allegationsset

        forth in each ofthe preceding Paragraphs 1through 86 ofthiscomplaintas

        though fully setforth herein.

    143. A ta11tim esm aterialherein,Plaintiffw as an individualw ith tthandicaps''

         (disabilities)with themeaning oftheFCRA andADA.
    144. Priorto the D efendantterm inating Plaintiff s em ploym ent,Plaintiffw as

         qualified forem ploym entwith D efendantasa SubstanceAbuse Counselor,

         and shehad the requisiteeducation,professionalexperience,skills,and other

        job-relatedrequirementsfortheposition.Plaintiffcould haveperformed the
         essentialfunctions ofthe position w ith D efendant,w ith or w ithouta

         reasonable accom m odation.

    145. A salleged herein,Defendantknew ofand had noticeofPlaintiffshandicaps

         (disabilities).
    146. A s alleged herein,Plaintiffsubm itted requeststo D efendantfor reasonable

         accom m odationsdue to a fibroid tum orand severeanem ia.

    147. The reasonable accom m odation w ould have allow ed Plaintiffto perform the

         essentialfunctionsofherposition as a Substance A buse Counselor.

    148. D efendantrefused and failed to provide Plaintiffw ith a reasonable

         accom m odation.




                                             48
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 49 of 66



    149. Defendantcannotclaim thatthisreasonable accom m odation would have

        im posed an unduehardship on D efendant.

    150. D efendantrefused and failed to accomm odatePlaintiffsrequestsfora

        reasonable accom m odation and begin discrim inating and harassing Plaintiff

        withoutcauseorjustification.DefendanthadPlaintiffcompletemultiple
        accom m odation requestform s w ith no intenton providing an

        accom m odation.

    151. A sadirect,proxim ate,and foreseeable resultofD efendant'sactions,Plaintiff

        hassuffered pastand futurepecuniary losses,em otionalpain,suffering,

        inconvenience,mentalanguish,lossofenjoym entin life,lossofdignity,
        em otionaldistress,hum iliation and othernon-pecuniary lossesand intangible

         j.
          W*tlfl
               *es.

       W HEREFORE,Plaintif: VARONDRIA T.W ILLIAM S,demandsjudgment
       againstDefendant,GEO Group lnc.,and in favorofPlaintiftlandrespectfully
       requeststhatthis Courtgrantthe follow ing relief:

          A.Grantjudgmentin favorofPlaintiffanddeclaretheDefendanthas
             violated the FCRA by discrim inating againstPlaintiffon thebasisofher

              handicap (disability).
          B. A w ard sufficientrem edialreliefto m ake Plaintiffw hole forthe

              individualloss thatshe has suffered as a resultofthe discrim ination


                                             49
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 50 of 66



            againsther,including butnotlim ited to back pay w ith interest,frontpay

            in lieu ofreinstatem ent,pension,and any otherappropriate

            nondiscrim inatory m easures to overcom e the effects ofthe discrim ination

            she hasendured.

         C.Award com pensatory dam agesto Plaintiffin an am ountthatwill

            properly,adequately,and com pletely compensatePlaintiffforthenature,

            extent,and duration ofherinjuriesanddam agescaused by Defendant's
            discrim inatory conductand actionspursuantto and w ithin the statutory

            lim itations ofthe FCR A .

         D .A ward Plaintiffany and a11otherdam ages available underthe FCR A ,

            including butnotlim ited to dam agessetforth above and other econom ic

            lossesproxim ately caused and allow able underthe FCR A ,according to

            W OOf'

                  a. AwardPlaintiffpre-andpost-judgmentinterest.
                  b. A w ard Plaintiffherattorneys'fees,litigation expenses,and

                      costs ofthis action,and

                   c. GrantsuchotherandfurtherreliefastheCourtdeem sjustand
                      PrOPer.




                                            50
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 51 of 66




                                          CO UNT Vl

                  VIO LA TIO N O F TH E FL O R ;D A G W L R IG H T S A C T

                                         RETALIATIO N

    152. Plaintiffalleges,realleges,and incorporatesby reference allallegations set

         forth in each ofthe preceding Paragraphs 1 through 86 ofthis com plaintas

        though fully setforth herein.

    153. Atalltim esm aterialherein,Plaintiffwasan individualwith tthandicaps''

         (disabilities)within themeaning oftheFCRA andADA.
    154. A ta11tim es m aterialherein,Plaintiffsuffered 9om qualifying handicaps

         (disabilities).
    155. Priorto Defendantterm inating Plaintiffsem ploym ent,Plaintiffwasqualified

         foremploym entwith D efendantasa SubstanceAbuse Counselor,and shehad

         therequisiteeducation,professionalexperience,skills,andotherjob-related
         requirem entsforthe position.

    156. A salleged herein,D efendantknew ofand had notice ofPlaintiff s handicaps

         (disabilities).
    157. D efendantrefused and failed to provide Plaintiffw ith a reasonable

         accom m odation.

    158. D efendantcannotclaim thatthisreasonable accom m odation would have

         im posed an undue hardship on D efendant.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 52 of 66



    159. Defendantrefused and failed to accom m odatePlaintiffsrequestfora

        reasonable accom m odation and begin discrim inating and hara sing Plaintiff

        withoutcauseorjustification,ultimately leadingtoan adverseemployment
        action.

    160. Asa direct,proxim ate,and foreseeable resultofD efendant'sactions,Plaintiff

        has suffered pastand future pecuniary losses,em otionalpain,suffering,

        inconvenience,mentalanguish,lossofenjoymentin life,lossofdignity,
        em otionaldistress,hum iliation,and othernon-pecuniary lossesand intangible

        *nl*11fjeS.
        l

       W HEREFORE,Plaintif: VARONDRIA T.W ILLIAM S,demandsjudgment
       againstDefendant,GEO Group lnco,and in favorofPlaintif: andrespectfully
       requeststhatthisCourtgrantthefollowing relief:

          A.Grantjudgmentin favorofPlaintiffanddeclaretheDefendanthas
             violated the FC R A by discrim inating againstPlaintiffon the basis ofher

             handicap (disability).
          B.A ward sufficientrem edialreliefto m akePlaintiffwhole forthe

             individuallossthatshe hassuffered as a resultofthe discrim ination

             againsther,including butnotlim ited to back pay w ith interest,frontpay

             in lieu ofreinstatem ent,pension,and any otherappropriate
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 53 of 66



            nondiscrim inatory m easuresto overcom e the effectsofthediscrim ination

            she hasendured.

         C .A w ard com pensatory dam agesto Plaintiffin an am ountthatw ill

            properly,adequately,and completely com pensate Plaintiffforthenature,

            extent,and duration ofherinjuriesanddamagescaused byDefendant's
            discrim inatory conductand actions pursuantto and w ithin the statutory

            lim itations ofthe FCR A .

         D .A ward Plaintiffany and a1lotherdam agesavailable undertheFCRA,

            including butnotlim ited to dam agessetforth above and othereconom ic

            lossesproxim ately caused and allow able underthe FCR A ,according to

            W 0Of'

                  a. Award Plaintiffpre-and post-judgmentinterest.
                  b. A w ard Plaintiffher attom eys'fees,litigation expenses,and

                     costs ofthis action,and

                  c. GrantsuchotherandfurtherreliefastheCourtdeemsjustand
                     PrOPer.

                                     C O U N T V ll

     VIOLATIO N O F SEC TIO N 1981 O F TH E CIV IL RIGH TS AC T O F 1866

                        R AC E ,C O L O R ,A N D E TH N IC IT Y
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 54 of 66



    161. Plaintiffalleges,realleges,and incorporatesby reference a11allegationsset

        forth in each ofthe preceding Paragraphs 1 through 86 ofthis com plaintas

        though fully setforth herein.

    162. Section 1981 ofthe C ivilRightsA ctof 1866 has been interpreted by the

        United StatesSupreme Courtto protectçtidentifiable classesofpersonswho

         aresubjectedtointentionaldiscrimination solely becauseoftheirancestryor
         ethniccharacteristics.''St.FrancisCollegev.Al-Khazraji.481US 604,613

         (1987).
    163. ln order fora Plaintiffto prevailon a claim undersection 1981,he or she

         ttm ustinitially pleadand ultimately provethat,butforrace,gheorshejwould
         nothave suffered the loss ofa legally protected right.''Com castC orp.v.N atl.

         A ssn.ofAfrican Am .-owned M edia,18-1171,2020 W L 1325816,at*7

         (U.S.M ar.23,2020).
    164. G enerally,C ourts apply the sam e standards ofprooffor claim s under Section

         1981asappliesto title V11claim s.Ocasio v.Lehie Valley Fam .H ea1th Ctn,

         92 Fed.Appx.876,879 (3rdCir.2004)(unpublished);M anattv.Bank ofAm.,
         NA 339 F.3d792,797 (9thCir.2003).
    165. Thus,in orderto establish a prim a facie case ttforem ploym entdiscrim ination

         dueto ahostilework environmentunder42 U.S.C.j 1981,aPlaintiffmust

         show:(1)thatheorshesuffered intentionaldiscrimination becauseofrace;
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 55 of 66




        (2)thatdiscriminationwassevereorpervasive;(3)thediscrimination
        detrimentallyaffected thePlaintif: (4)thediscrimination woulddetrimentally
        affectareasonableperson ofthesameraceinthatposition;and (5)the
        existence ofrespondentsuperior liability.''

    166. Plaintiffisan African Am erican fem ale and isprotected f'
                                                                  rom discrim ination

        based on race,color,and ethnicity pursuantto42U.S.C.j 19819(a).
    167.Plaintiffwassubjectedto ttintentionaldiscrimination becauseofherrace''as
         she w as treated w ith less respect,as her Caucasian counterpart.

    168. Plaintifffurthersuffered disparate treatm entasshe wasdenied areasonable

         accom m odation requestfora life-threatening disability while G EO group

         accom m odated a Caucasian countem artforsecondhand sm oke.

    169.W ithintheentiretimePlaintiffwasemployedforGEO group(2 yearsand 8
         months),GEO groupaccommodated SubstanceAbuseCounselorSusan
         Levy,a Caucasian fem ale,and allow ed herto conducthergroup counseling

         sessionsin a classroom ratherthan a quad.

    170. W hen Plaintiffrequested a temporary reasonable accomm odation,Plaintiff

         wassubjected to severeharassment,discriminatorybehavior,andterminated
         from herem ploym ent.

    171. G EO G roup had the Plaintiff com plete m ultiple accom m odation request

         fonusw ith no intenton providing a reasonableaccom m odation to the
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 56 of 66



        Plaintiff.GEO Group also had the Plaintiffcom pletean ADA requestform

        thatwasaltered/m odified to disadvantageously work againstthePlaintiff

    172. A lthough GEO Group knew the Plaintiffwashem orrhaging from hervaginal

        area and suffering from urinary incontinence asa resultofa fibroid tum or,

        GEO Group dem anded thatthePlaintiffwork in a locked quad fornearly half

        ofher w orkday w hile sim ultaneously providing an accom m odation to M s.

        Levy.

    173. GEO G roup acted w ith m alice by allow ing accom m odations for occasional

        andrarejobdutiesthatofferedno assistanceto thePlaintiffincompleting the
        essentialfunctionsofherjob.However,denied thetwo accommodationsthat
        would allow thePlaintifftocompletetheessentialfunctionsofherjob.
    174. G EO Group acted w ith m alice to intentionally bring aboutem barrassm ent,

        harm,injury,ordeathto thePlaintiffby ordering herto work inalockedquad
        know ing the severity ofherm edicalcondition.

    175. G EO G roup ignored the requestoftwo m edicaldoctors instructing G EO

         Group thatPlaintiffcannotwork in a locked quad.However,the Defendant

         repeatedly ordered thePlaintiff(verbally and in writing)towork in alocked
         quad,and failure to do so,w ould violate G EO Group's policy.

    176. G EO G roup also acted w ith m alice when G EO G roup abruptly term inated the

         Plaintiffs health insurance in the m iddle ofthe m ont,
                                                               h w ithoutnotice or


                                            56
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 57 of 66




        w am ing,know ing thePlaintiffhad a life-threatening disability thatrequired

        Stlrgely.
    177. GEO Group'sreasoning forfailing to accom m odatethePlaintiffisracistin

        natureby synonym ously equating thePlaintiffto the quad ratherthan

        acknowledging herasan individualthatcan be accom m odated outside ofthe

        quad.

    178. Thediscriminationandharassmentdetrimentally affectedthePlaintiftlforher
        m edicalcondition rapidly declined resulting in resuscitation m easures to

        preserve the Plaintiffs life.

    179. The discrim ination Plaintiffendured w ould have detrim entally affected a

         reasonableperson ofthesam erace and position with the sam e m edical

         condition.

    180. The existence ofrespondentsuperior liability ispresent,forthe D efendant

         w as the Plaintiff s em ployer.

    18l. Based on thetotality ofthecircum stancessurrounding thiscase,Plaintiffhas

         established a prim a facie caseofracialdiscrim ination.

    182. Asa direct,proxim ate,and foreseeableresultofDefendant'sactions,Plaintiff

         hassuffered pastand future pecuniary losses,em otionalpain,suffering,

         inconvenience,mentalanguish,lossofenjoymentin life,lossofdignity,
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 58 of 66



        em otionaldistress,hum iliation and othernon-pecuniary lossesand intangible

        injuries.


       W I-IEREFORE,PlaintiftlVARONDRIA T.W ILLIAM S,demandsjudgment
       againstDefendant,GEO GroupInc.,and in favorofPlaintif: and respectfully
       requeststhatthisCourtgrantthe following relief:

         A.Grantjudgmentin favorofPlaintiffand declaretheDefendanthas
            violated Section 1981 ofthe CivilR ights A ctof 1866 by discrim inating

             againstPlaintiffon the basis ofherrace.

          B.Award sufficientrem edialreliefto m akePlaintiffwhole forthe

             individuallossthatshe hassuffered asaresultofthe discrim ination

             againsther,including butnotlim ited to back pay w ith interest,frontpay

             in lieu ofreinstatem ent,pension and any otherappropriate

             nondiscrim inatory m easuresto overcom e the effectsofthe discrim ination

             she has endured.

          C.A w ard com pensatory dam ages to Plaintiffin an am ountthatw ill

             properly,adequately,and com pletely com pensate Plaintiff forthe nature,

             extent,anddurationofherinjuriesand damagescausedby Defendant's
             discrim inatory conductand actions pursuantto and w ithin the statutory

             lim itations of Section 1981 ofthe Civilltights A ctof 1866.


                                            58
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 59 of 66



         D .Award Plaintiffany and al1otherdam agesavailable underSection 1981

             ofthe CivilRightsActof 1866,including butnotlim ited to dam agesset

             forth above and othereconom ic lossesproxim ately caused and allowable

             under Section 1981 ofthe CivilR ights A ctof 1866,according to proof:

                   a. AwardPlaintiffpre-andpost-judgmentinterest.
                    b. A w ard Plaintiffherattom eys'fees,litigation expenses,and

                       costs ofthis action,and

                    c. Grantsuch otherand furtherreliefastheCourtdeemsjustand
                       PrOPer.

                                       C O U N T V 1l1

               V IO LATIO N OF TH E FLORIDA CW IL R IG H TS A CT

                                   R AC E A N D C O LO R

    183. Plaintiffalleges,realleges,and incorporates by reference a11allegations set

         forth in each ofthe preceding Paragraphs 1tlzrough 86 ofthiscom plaintas

         though fully setforth herein.

    184. Plaintiffis an A frican A m erican fem ale and is protected from discrim ination

         based onrace,color,andethnicitypursuantto 42 U.S.C.j 19819(a).
    185.Fla.Stat.j760.10prohibitsemployersfrom discharging anddiscrim inating
         againstan individualw ith respectto their race,color,religion,sex,

         pregnancy,nationalorigin,handicap,orm aritalstatus.


                                              59
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 60 of 66




    186.Plaintiffhasm etthestandardsofdiscrim ination.

    187. Plaintiffhas established a prim a facie case for em ploym entdiscrim ination

         based on race and color in paragraphs 1-86 and 162-183.

    188. A sadirect,proxim ate,and foreseeableresultofDefendant'sactions,Plaintiff

         hassuffered pastand futtlrepecunialy losses,emotionalpain,suffering,

         inconvenience,m entalanguish,lossofenjoymentin life,lossofdignity,
         em otionaldistress,hum iliation and othernon-pecuniary lossesand intangible

         j.
          W*tlf1
               *eS.

       W HEREFORE,PlaintiftlVARONDRIA T.W ILLIAM S,demandsjudgment
       againstDefendant,GEO GroupInc.,and in favorofPlaintiftland respectfully
       requests thatthis Courtgrantthe follow ing relief:

          A.Grantjudgmentin favorofPlaintiffanddeclaretheDefendanthas
              violated FCRA by discrim inating againstPlaintiffon the basisofher

              race.

          B.A ward sufficientrem edialreliefto m ake Plaintiffwhole forthe

              individuallossthatshehassuffered asa resultofthediscrim ination

              againsther,including butnotlim ited to back pay w ith interest,frontpay

              in lieu ofreinstatem ent,pension and any otherappropriate

              nondiscrim inatory m easuresto overcom etheeffectsofthe discrim ination

              she has endured.


                                              6()
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 61 of 66



         C.Award com pensatory dam agesto Plaintiffin an am ountthatwill

            properly,adequately,and com pletely com pensate Plaintiffforthe nature,

            extent,anddurationofherinjuriesand damagescausedbyDefendant's
             discrim inatory conductand actionspursuantto and w ithin the sl tutory

             lim itations ofthe FCR A .

         D .A w ard Plaintiffany and a1lotherdam ages available underthe FCR A ,

             including butnotlim ited to dam agessetforth above and othereconom ic

             lossesproxim ately caused and allow able underthe FCR A,according to

            W OOf'

                   a. AwardPlaintiffpre-andpost-judgmentinterest.
                   b. A w ard Plaintiffherattonzeys'fees,litigation expenses,and

                      costs ofthis action,and

                   c. Grantsuch otherand furtherreliefastheCourtdeemsjustand

                      Proper.

                                          C O U N T IX

           INTENTIO NA L INFLICTION O F EM O TIO NAL DISTRESS

    189. Plaintiffalleges,realleges,and incom oratesby referencea11allegations set

         forth in each ofthe preceding Paragraphs 1through 86 ofthiscom plaintas

         though fully setforth herein.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 62 of 66



    190. Thisisan action againstGEO group forthe lntentionallntliction of

        Em otionalD istress.

    191. GEO group had a duty to protectitsem ployeesfrom any form of

        discrim ination,harassm ent,retaliation,and harm .

    192.GEO group'sW arden (ClaudeM aye),AssistantW arden(CharlesLawrence),
        LakeshiaRuf/n (Human ResourcesM anager),andGEO Group'sCom orate
         Office worked to intentionally and deliberately intlictm entaland em otional

         stresson W illiam sby and through butnotlim ited to the follow ing actsand

         om issions'
                   .

                By discrim inating againstW illiam son the basisofherdisability and

                face.

           I1. By harassing and retaliating againstW illiam s because ofher

                opposition to unlaw fulem ploym entpractices.

          111. By treating her in a discrim inatory m annerdifferentfrom thatofher

                coworkersand in a lessfavorablem annerthan hercow orkers.

          lV . By creating ahostilew ork environm entwhich affected the term s,

                conditions,and privilegesofW illiam s em ploym ent.

                By refusing to provide a reasonable accom m odation and creating an

                accom m odation requestform to disadvantageously w ork againsther.
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 63 of 66



         Vl. By acting with m aliceand providing accom m odationsthatGEO

                G roup knew w ere ofno value to the Plaintiff

        V lI. By dem anding the Plaintiffw ork in a locked quad aRerreceiving five

                requestsfrom two m edicaldoctorsthatshe cannotw ork in alocked

                quad.

        V III. B y dem anding the Plaintiffw ork in a locked quad w ith over 70 m ale

                inm ates know ing the Plaintiffw ashem orrhaging from her vaginal

                area and suffering from urinary incontinence.

         lX . By ordering thePlaintiffto work in an environmentthatGEO Group

                knew could bring aboutem barrassm ent,hum iliation,serious bodily

                injury,ordeath.
                By abruptly terminating thePlaintiffshealth insurance in the m iddle

                ofthem onth withoutwarning ornotice to preventthe Plaintifffrom

                receiving m edicalcare.

          X l. By creating a hostile w ork environm entknow ing the Plaintiffw as

                suffering from depression as a resultofherillness.

         X I1. B y unlaw fully creating a situation in w hich to disqualify the Plaintiff

                asaitoualified lndividual''undertheADA.
        XlIl. By usingexistingfederallawsto executeandjustify discrim inatory
                behavioragainstthe Plaintiff
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 64 of 66



       X IV . By knowingly providing false and m isleading inform ation to EEOC.

        X V . By allow ing their agents to actin a m annerthatintentionally and or

               recklessly intlictsevereemotionaldistressand physicalinjuryto
               W illiam s.

        X VI. Asa directand proxim ate resultofGEO group em ployees'actions,

               W illiam shas suffered severe em otionaldistressthatcaused herhealth

               to rapidly decline,nearly resulting in herdeath.

    193. Based on thetotality ofthecircum stancessurrounding thiscase,GEO

        G roup'sactionsm eetsthe C ourts requirem entsto prove lntentionalIntliction

        ofEm otionalD istress as outline below ;

               a. G EO Group engaged in extrem e and outrageousconduct.''Extrem e

                  and outrageous''conductisbehavior,which,underthe

                  circum stances,goesbeyond al1possible boundsofdecency and is

                  regarded as shocking,atrocious,and utterly intolerable in a

                   civilized com m unity.

                b. GEO Group acted with the intentto cause severe em otional

                   distressorwith recklessdisregard ofthe high probability of

                   causing severe em otionaldistress.Em otionaldistress is ''severe''

                   when itisofsuch intensity orduration thatno ordinary person

                   should be expected to endure it.,
                                                   'and,


                                            64
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 65 of 66



               c. GEO Group'sextrem e and outrageousconductisalegalcause of

                  severe em otionaldistress to the Plaintiftl



    194. W illiam shasnotplain adequate,orcom pleterem edy by law .She issuffering

        and willcontinueto sufferarepairableinjury intheform ofpsychiatricand
        psychologicalharm ,extrem e em otionaldistress,em otionalpain,m ental

        anguish,depression,generalphysicalillness,hum iliation,lossofdignity,loss

        ofenjoymentoflife,pastand futurem edicalexpenses,and punishmentofher
        career and reputation.These losses are continuing and w illcontinue in the

        future.

    195.GEO group wantonlyandintentionally subjected W illiamstothetorment
        referenced herein.

          W herefore,Plaintiffrespectfully requeststhatthis Court:

                   a. Award PlaintiffjudgmentagainstGEO group forcompensatory
                      dam agesasdeterm ined by thetrieroffact.

                   b. A w ard Plaintiffrestitution dam ages forthe benefits she w ould

                      have received absentthe discrim inatory treatm ent.

                   c. Enterjudgmentforpunitivedam agesagainstGEO group;and




                                            65
Case 9:20-cv-81960-DMM Document 1 Entered on FLSD Docket 10/23/2020 Page 66 of 66



                  d. A w ard allattorney feesand costs incurred in connection w ith

                     thisaction;and anyotherand furtherreliefasjusticemay
                     require.




                                JU R Y TR IA L D E M A N D ED

         Plaintiffrequestsajurytrialon allquestionsoffactraisedbythiscomplaint.


                                        R es ectfully subm itted,


                                                        J

                                        V arondria T.W iliam s
                                        15096 63rdPL N .
                                        Loxahatchee,FL 33470
                                        Tel:305-962-8103

                                        Email:vt18472@ gmail.com




                                           66
